DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al (US 2018/0337682 A1) in view of Han et al (US 2016/0064098 A1).

Claim 1, Takasugi (Fig. 1-8) discloses a shift register (Fig. 4 and 5) comprising a compensation selection circuit (Ta and Tb; Fig. 5), a holding circuit (Cst1; Fig. 5), and N shift register circuits (STGn and STGn+1; Fig. 4 and 5); 
wherein the holding circuit (Cst1; Fig. 5) is coupled to the compensation selection circuit (Ta and Tb; Fig. 5; wherein figure shows capacitor Cst1 directly connected to transistor Tb via the node M) and the N shift register circuits (STGn and STGn+1; Fig. 5; 
each of the N shift register circuits (STGn and STGn+1; Fig. 4 and 5) comprises: 
a blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5) coupled to the holding circuit (Cst1; Fig. 5) via a first control node (M; Fig. 5; wherein figure shows gate of transistor T1b connected to node M), and configured to provide a blanking pull-down signal (Paragraph [0059]) to a first node (Q1; Fig. 5) according to the blanking input signal (M; Fig. 5) and a blanking control signal (Reset; Fig. 5); and 
an output circuit (T6cr and T6 or T6cr’ and T6’; Fig. 5) coupled to the blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5) via a first node (Q1 or Q2; Fig. 5; wherein Q1 is the first node for STGn and Q2 is the first node for STGn+1) and configured to output a shift signal (C(n) and C(n+1); Fig. 5 and 6) via a shift signal output terminal (N6; Fig. 5) and output a first drive signal (SCOUT(n) and SCOUT(n+1); Fig. 5 and 6)) via a first drive signal output terminal (N7; Fig. 5), according to a voltage of the first node (Q1 and Q2; Fig. 5); 
wherein the compensation selection circuit (BK1a and BK1a’; Fig. 5) is configured to provide, according to a compensation selection control signal (LSP; Fig. 5) and the shift signal (C(n-2); Fig. 5) from one of the N shift register circuits (STGn-2; Fig. 5), the blanking input signal (Paragraph [0059]) to the holding circuit (Cst1; Fig. 5) and 
wherein N is a natural number greater than 1 (Fig. 4 and 5; wherein figure shows at least two shift register units).  
Takasugi does not expressly disclose wherein the compensation selection circuit is coupled to a compensation selection control signal terminal and a shift signal output terminal of one of the N shift register circuits, and is configured to provide, according to a compensation selection control signal from the compensation selection control signal terminal and the shift signal from the shift signal output terminal of the one of the N shift register circuits.
Han (Fig. 4A-6B) discloses wherein the compensation selection circuit (35; Fig. 4A-5E; 65; Fig. 6-6B) is coupled to a compensation selection control signal terminal (Out_C(n); Fig. 4A-6B) and a shift signal output terminal of one (Out(n); Fig. 4A-6B) of the N shift register circuits (S1-SN; Fig. 7), and is configured to provide (Paragraph [0087]), according to a compensation selection control signal from the compensation selection control signal terminal (Out_C(n); Fig. 4A-6B) and the shift signal from the shift signal output terminal of the one (Out(n); Fig. 4A-6B) of the N shift register circuits (S1-SN; Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Takasugi’s shift register by applying an output feedback module, as taught by Han, so to use a shift register with an output feedback module for eliminate the effect of a direct current (DC) bias voltage on characteristics of TFTs inside the shift register unit, and solve the problem that an error 

Claim 2, Takasugi (Fig. 1-8) discloses wherein the holding circuit (Cst1; Fig. 5) comprises a first capacitor (Cst1; Fig. 5; Paragraph [0059]), wherein a first end of the first capacitor (Cst1; Fig. 5) is coupled to the first control node (M; Fig. 5), and wherein another end of the first capacitor (Cst1; Fig. 5) is coupled to a second voltage terminal to receive a second voltage (GVDD; Fig. 5).  

Claim 3, Takasugi (Fig. 1-8) discloses wherein the compensation selection circuit (Ta and Tb; Fig. 5) comprises a first transistor (Ta and Tb; Fig. 5), wherein a control electrode of the first transistor (Ta and Tb; Fig. 5) is coupled to the compensation selection control signal terminal (LSP; Fig. 5) to receive the compensation selection control signal (LSP; Fig. 5), wherein a first electrode of the first transistor (Ta; Fig. 5) is coupled to the shift signal output terminal (C(n-2) and N6; Fig. 5) of the one of the N shift register 4BOE Ref.: X1806236B5 -AT Ref.: 35732-00281circuits (STGn-2; Fig. 1), and wherein a second electrode of the first transistor (Tb; Fig. 5) is coupled to the first control node (M; Fig. 5).  

Claim 4, Takasugi (Fig. 1-8) discloses wherein the blanking input circuit (T1b and T1c; Fig. 5) comprises a second transistor (T1b; Fig. 5) and a third transistor (T1c; Fig. 5); 
wherein a control electrode of the second transistor (T1b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the second transistor (T1b; Fig. 
wherein a control electrode of the third transistor (T1c; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (Paragraph [0043]), and wherein a second electrode of the third transistor (T1c; Fig. 5) is coupled to the first node (Q1; Fig. 5).  

Claim 5, Takasugi (Fig. 1-8) discloses wherein the output circuit (T6cr and T6; Fig. 5) comprises a nineteenth transistor (T6; Fig. 5), a twenty-second transistor (T6cr; Fig. 5), and a second capacitor (Cst2; Fig. 5); 
wherein a control electrode of the nineteenth transistor (T6; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the nineteenth transistor (T6; Fig. 5) is coupled to a fourth clock signal terminal to receive a fourth clock signal (SCCLK(n); Fig. 5), and wherein a second electrode of the nineteenth transistor (T6; Fig. 5) is coupled to the shift signal output terminal (SCOUT(n) or N7; Fig. 5); 
wherein a control electrode of the twenty-second transistor (T6cr; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the twenty-second transistor (T6cr; Fig. 5) is coupled to the fourth clock signal terminal to receive the fourth clock signal (CRCLK(n); Fig. 5), and wherein a second electrode of the twenty-second 
wherein the second capacitor (Cst2; Fig. 5) is coupled between the first node (Q1; Fig. 5) and the shift signal output terminal (SCOUT(n) or N7; Fig. 5).  

Claim 6, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5), and wherein the display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5) is coupled to the blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5) via the first node (Q1 or Q2; Fig. 5; wherein Q1 is the first node for STGn and Q2 is the first node for STGn+1) and is configured to provide a display pull-down signal (Paragraph [0063]) to the first node (Q1; Fig. 5) according to a display input signal (C(n-3) or C(n-2); Fig. 5).  

Claim 7, Takasugi (Fig. 1-8) discloses wherein the display input circuit (T1 and T1a or T1’ and T1a’; Fig. 5) comprises a fourth transistor (T1a or T1a’; Fig. 5), wherein a control electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to a display input signal terminal to receive the display input signal (C(n-3) or C(n-2); Fig. 5), wherein a first electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to a first voltage terminal to receive a first voltage (GVDD; Fig. 5) as the display pull-down signal (Paragraph [0086]), and wherein a second electrode of the fourth transistor (T1a or T1a’; Fig. 5) is coupled to the first node (Q1; Fig. 5).  

Claim 8, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a first control circuit (BK3 or BK3’; Fig. 5), a pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5), and a second control circuit (BK1b or BK1b’; Fig. 5); 
wherein a first control circuit (BK3 or BK3’; Fig. 5) is coupled to the blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5) and the output circuit (T6cr and T6 or T6cr’ and T6; Fig. 5) via the first node (Q1 or Q2; Fig. 5; wherein Q1 is the first node for STGn and Q2 is the first node for STGn+1), coupled to the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5) and the second control circuit (BK1b or BK1b’ and T5 or T5’; Fig. 5) via a pull-up node (Qbo or Qbe; Fig. 5) configured to control a voltage of the pull-up node (Qbo or Qbe; Fig. 5l Paragraph [0064] and [0073]) according to the voltage of the first node (Q1 or Q2; Fig. 5); 
wherein the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5) is coupled (T31a, T31b, T32a, and T32b or T31a’, and T32a’; Fig. 5) to the blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5) and the output circuit (T6cr and T6 or T6cr’ and T6; Fig. 5) via the first node (Q1 or Q2; Fig. 5; wherein Q1 is the first node for STGn and Q2 is the first node for STGn+1), and is configured to provide a second voltage from a second voltage terminal (GVSS2; Fig. 5) to the first node (Q1 or Q2; Fig. 5), the shift signal output terminal (C(n) or C(n+1); Fig. 5), and the first drive signal output terminal (SCOUT(n) or 
wherein the second control circuit (BK1b or BK1b’ and T5 or T5’; Fig. 5) is coupled (T5b; Fig. 5; wherein figure shows gate connected to node M) to the holding circuit (Cst1; Fig. 5) via the first control node (M; Fig. 5) and is configured to control the voltage (Paragraph [0060-0061]) of the pull-up node (Qbo or Qbe; Fig. 5) according to the blanking control signal (RESET; Fig. 5), voltage of the first control node (M; Fig. 5), and the display input signal (C(n-3); Fig. 5).  

Claim 9, Takasugi (Fig. 1-8) discloses wherein the pull-up node (Qbo and Qbe; Fig. 5) comprises a first pull-up node (Qbo; Fig. 5); 
wherein the first control circuit (BK3; Fig. 5) comprises:  6BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
a seventh transistor (T4; Fig. 5), wherein a control electrode and a first electrode of the seventh transistor (T4; Fig. 5; wherein gate is connected to GVDDo via the transistor T41) are coupled to a third voltage terminal (GVDDo; Fig. 5), and wherein a second electrode of the seventh transistor (T4; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5); and 
an eighth transistor (T5q; Fig. 5), wherein a control electrode of the eighth transistor (T5q; Fig. 5) is coupled to the first node (Q1; Fig. 5), wherein a first electrode of the eighth transistor (T5q; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), and wherein a second electrode of the eighth transistor (T5q; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); 

a ninth transistor (T31a; Fig. 5), wherein a control electrode of the ninth transistor (T31a; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the ninth transistor (T31a; Fig. 5) is coupled to the first node (Q1; Fig. 5), and wherein a second electrode of the ninth transistor (T31a; Fig. 5; wherein connected to voltage GVSS2 via transistor T31b) is coupled to the second voltage terminal (GVSS2; Fig. 5); 
a twentieth transistor (T7cra; Fig. 5), wherein a control electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the shift signal output terminal (C(n); Fig. 5), and wherein a second electrode of the twentieth transistor (T7cra; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
a twenty-third transistor (T7a; Fig. 5), wherein a control electrode of the twenty-third transistor (T7a; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twenty-third transistor (T7a; Fig. 5) is coupled to the first drive signal output terminal (SCOUT(n); Fig. 5), and wherein a second electrode of the twenty-third transistor (T7a; Fig. 5) is coupled to the second voltage terminal (GVSS0; Fig. 5; wherein applying a VSS voltage lower than VDD); and 
wherein the second control circuit (BK1b and T5; Fig. 5) comprises: 
a thirteenth transistor (T5a; Fig. 5), wherein a control electrode of the thirteenth transistor (T5a; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (RESET; Fig. 5 
a fourteenth transistor (T5b; Fig. 5), wherein a control electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to a second electrode of the thirteenth transistor (T5a; Fig. 5), and wherein a second electrode of the fourteenth transistor (T5b; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
a fifteenth transistor (T5; Fig. 5), wherein a control electrode of the fifteenth transistor (T5; Fig. 5) is coupled to a display input signal terminal to receive the display input signal (C(n-3); Fig. 5), wherein a first electrode of the fifteenth transistor (T5; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), and wherein a second electrode of the fifteenth transistor (T5; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 10, Takasugi (Fig. 1-8) discloses wherein the pull-up node (Qbo and Qbe; Fig. 5) further comprises a second pull-up node (Qbe; Fig. 5); 
wherein the first control circuit (BK3’; Fig. 5) further comprises: 
a tenth transistor (T4’; Fig. 5), wherein a control electrode and a first electrode of the tenth transistor (T4’; Fig. 5; wherein gate is connected to GVDDe via the transistor T41’) are coupled to a fourth voltage terminal (GVDDe; Fig. 5), and wherein a second electrode of the tenth transistor (T4’; Fig. 5) is coupled to the second pull-up node Qbe; Fig. 5); and 

wherein the pull-up circuit (T7cra’, T7crb’, T7a’, T7b’, T31a’, T31b, T32a’, and T32b; Fig. 5) further comprises: 
a twelfth transistor (T31a’; Fig. 5), wherein a control electrode of the twelfth transistor (T31a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twelfth transistor (T31a’; Fig. 5) is coupled to the first node (Q2; Fig. 5), and wherein a second electrode of the twelfth transistor (T31a’; Fig. 5; wherein connected to voltage GVSS2 via transistor T31b) is coupled to the second voltage terminal (GVSS2; Fig. 5);  8BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
a twenty-first transistor (T7cra’; Fig. 5), wherein a control electrode of the twenty-first transistor (T7cra’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-first transistor (T7cra’; Fig. 5) is coupled to the shift signal output terminal (C(n+1); Fig. 5), and wherein a second electrode of the twenty-first transistor (T7cra’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
a twenty-fourth transistor (T7a’; Fig. 5), wherein a control electrode of the twenty- fourth transistor (T7a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-fourth transistor (T7a’; Fig. 5) is coupled to the first drive signal output terminal (SCOUT(n+1); Fig. 5), and wherein a second electrode 
wherein the second control circuit (BK1b, BK1b’, and T5; Fig. 5) further comprises: 
a sixteenth transistor (T5a’; Fig. 5), wherein a control electrode of the sixteenth transistor (T5a’; Fig. 5) is coupled to a first clock signal terminal to receive a first clock signal (RESET; Fig. 2 and 5; wherein figure shows reset signal is repeatedly applied at the same time during each frame period) as the blanking control signal (RESET; Fig. 5 and 2), and wherein a first electrode of the sixteenth transistor (T5a’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5); 
a seventeenth transistor (T5b; Fig. 5), wherein a control electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to the first control node (M; Fig. 5), wherein a first electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to a second electrode of the sixteenth transistor (T5a’; Fig. 5), and wherein a second electrode of the seventeenth transistor (T5b; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
an eighteenth transistor (T5’; Fig. 5), wherein a control electrode of the eighteenth transistor (T5’; Fig. 5) is coupled to a display input signal terminal to receive the display input signal (C(n+3); Fig. 5), wherein a first electrode of the eighteenth transistor (T5’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), and wherein a second electrode of the eighteenth transistor (T5’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 11, Takasugi (Fig. 1-8) discloses wherein each of the shift register circuits (STGn and STGn+1; Fig. 5) further comprises a reset circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5), and wherein the reset circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5) is coupled to the blanking input circuit (T1b and T1c or T1b and T1c’; Fig. 5), the first control circuit (BK3 or BK3’; Fig. 5), the pull-up circuit (T31a, T31b, T32a, and T32b or T31a’, and T32a’; Fig. 5) via the first node (Q1 or Q2; Fig. 5; wherein Q1 is the first node for STGn and Q2 is the first node for STGn+1), and is configured to reset the first node (Q1 or Q2; Fig. 5) according to a blanking reset signal from a blanking reset signal terminal (VSP; Fig. 5), and reset the first node (Q1 or Q2; Fig. 5) according to a display reset signal from a display reset signal terminal (C(n+3) or C(n+4); Fig. 5).  

Claim 12, Takasugi (Fig. 1-8) discloses wherein the reset circuit (T3nb, T3nc, T3n, and T3na or T3nb’ and T3n’; Fig. 5) comprises a fifth transistor (T3nb or T3nb’; Fig. 5) and a sixth transistor (T3n or T3n’; Fig. 5); 
wherein a control electrode (T3nb or T3nb’; Fig. 5) of the fifth transistor is coupled to the blanking reset signal terminal (VSP; Fig. 5), wherein a first electrode of the fifth transistor (T3nb or T3nb’; Fig. 5) is coupled to the first node (Q1 or Q2; Fig. 5), and wherein a second electrode of the fifth transistor (T3nb or T3nb’; Fig. 5; wherein transistor is connected to GVSS2 via transistor T3nc which also receives VSP a control signal) is coupled to the second voltage terminal (GVSS2; Fig. 5); and 
wherein a control electrode of the sixth transistor (T3n or T3n’; Fig. 5) is coupled to the display reset signal terminal (C(n+3) or C(n+4); Fig. 5), wherein a first electrode 

Claim 13, Takasugi (Fig. 1-8) discloses wherein the output circuit (T6cr’ and T6’; Fig. 5) further comprises a twenty-fifth transistor (T6’; Fig. 5) and a third capacitor (Cst2’; Fig. 5); 
wherein a control electrode of the twenty-fifth transistor (T6’; Fig. 5) is coupled to the first node (Q2; Fig. 5), wherein a first electrode of the twenty-fifth transistor (Q2; Fig. 5) is coupled to a fifth clock signal terminal to receive a fifth clock signal (SCCLK(n+1; Fig. 5), and wherein a second electrode of the twenty-fifth transistor (T6’; Fig. 5) is coupled to a second drive signal output terminal (SCOUT(n+1) or N7; Fig. 5); and 
wherein the third capacitor (Cst2’; Fig. 5) is coupled between the first node (Q2; Fig. 5) and the second drive signal output terminal (SCOUT(n+1) or N7; Fig. 5).  

Claim 14, Takasugi (Fig. 1-8) discloses wherein the pull-up circuit (T7cra, T7crb, T7a, T7b, T31a, T31b, T32a, and T32b or T7cra’, T7crb’, T7a’, T7b’, T31a’, and T32a’; Fig. 5) further comprises a twenty-sixth transistor (T7crb’; Fig. 5) and a twenty-seventh transistor (T7cra’; Fig. 5);  10BOE Ref.: X1806236B5 -AT Ref.: 35732-00281 PATENT 
wherein a control electrode of the twenty-sixth transistor (T7crb’; Fig. 5) is coupled to the first pull-up node (Qbo; Fig. 5), wherein a first electrode of the twenty-sixth transistor (T7crb’; Fig. 5) is coupled to the second drive signal output terminal 
wherein a control electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second pull-up node (Qbe; Fig. 5), wherein a first electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second drive signal output terminal (C(n+1) or N6’; Fig. 5), and wherein a second electrode of the twenty-seventh transistor (T7cra’; Fig. 5) is coupled to the second voltage terminal (GVSS2; Fig. 5).  

Claim 15, Takasugi (Fig. 1-8) discloses wherein the shift register (STGn; Fig. 5) comprises one compensation selection circuit (Ta and Tb; Fig. 5) and one holding circuit (Cst1; Fig. 5).  

Claim 16, Takasugi (Fig. 1-8) discloses a gate driving circuit (Fig. 1) comprising M shift registers (Fig. 1; wherein figure shows a plurality of shift register units) according to claim 1 (see rejection to claim 1 above) and a first sub-clock signal line (LSP; Fig. 1), wherein a compensation selection control signal (LSP; Fig. 1) is provided to each of the shift registers (STGn-STGn+3; Fig. 1) via the first sub-clock signal line (LSP; Fig. 1).  

Claim 17, Takasugi (Fig. 1-8) discloses further comprising a second sub-clock signal line (RESET; Fig. 1) and a blanking reset signal line (VSP; Fig. 1); 
wherein a shift signal (Cn; Fig. 1) from the shift register circuit at the ith stage (STGn; Fig. 1 and 5) is provided to the shift-register circuit at the (i+2)th stage (C(n-2); Fig. 5) as a display input signal (T1’ and T1a’; Fig. 5); 

wherein a blanking reset signal (VSP; Fig. 1 and 5) is provided to each of the shift register circuits (STGn-STGn+2; Fig. 1) via the blanking reset signal line (VSP; Fig. 1); and 
wherein a shift signal (C(n+3); Fig. 1) from the shift register circuit at the (i+3)th stage (STGn+3; Fig. 1) is provided to the shift register circuit at the ith stage (Fig. 5) as a display reset signal (C(n+3), T3n and T3na; Fig. 5).  

Claim 18, Takasugi (Fig. 1-8) discloses further comprising a third sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a fourth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a fifth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), and a sixth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein a fourth clock signal (CRCLK(n); Fig. 5) is provided to the shift register circuit (STGn; Fig. 1 and 5) at the (4i-3)th stage via the third sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fourth clock signal (CRCLK(n+1); Fig. 5) is provided to the shift register circuit (STGn+1; Fig. 1 and 5) at the (4i-2)th stage via the fourth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fourth clock signal (CRCLK(n+2); Fig. 5; similar to CRCLK(n) in figure 5 but connected to N+2 shift register unit as in figure 1) is provided to the shift th stage via the fifth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); and 
wherein the fourth clock signal (CRCLK(n+3); Fig. 5; similar to CRCLK(n+1) in figure 5 but connected to N+3 shift register unit as in figure 1) is provided to the shift register circuit (STGn+3; Fig. 1) at the 4ith stage via the sixth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]).  

Claim 19, Takasugi (Fig. 1-8) discloses further comprising a seventh sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), an eighth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), a ninth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]), and a tenth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein a fifth clock signal (SCCLK(n); Fig. 5) is provided to the shift register circuit (STGn; Fig. 1 and 5) at the (4i-3)th stage via the seventh sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fifth clock signal (SCCLK(n+1); Fig. 5) is provided to the shift register circuit (STGn+1; Fig. 1 and 5) at the (4i-2)th stage via the eighth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); 
wherein the fifth clock signal (SCCLK(n+2); Fig. 5; similar to SCCLK(n) in figure 5 but connected to N+2 shift register unit as in figure 1) is provided to the shift register circuit (STGn+2; Fig. 1) at the (4i-1)th stage via the ninth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]); and 
wherein the fifth clock signal (SCCLK(n+3); Fig. 5; similar to SCCLK(n+1) in figure 5 but connected to N+3 shift register unit as in figure 1) is provided to the shift th stage via the tenth sub-clock signal line (CLKs; Fig. 1; Paragraph [0031]).  

Claim 22, Takasugi (Fig. 1-8) discloses a method (Fig. 5 and 6) for driving a shift register (Fig. 1 and 5) according to claim 1 (see rejection to claim 1 above), the method comprising: 
providing (Ta and Tb; Fig. 5) a blanking input signal (M; Fig. 5) according to a compensation selection control signal (LSP; 5) and a shift signal of N shift signals (C(N-2); Fig. 5); 
maintaining (Cst1; Fig. 5) the blanking input signal (M; Fig. 5); 
providing (T1b, T1c, and T1c’; Fig. 5) a blanking pull-down signal (BK1a; Fig. 5) to a first node (Q1 and Q2; Fig. 5) according to the blanking input signal (M; Fig. 5) and a blanking control signal (RESET; Fig. 5); and 
outputting N shift signals (C(n) and C(n+1); Fig. 5) via N shift signal output terminals (N6; Fig. 5) and outputting N first drive signals (SCOUT(n) and SCOUT(n+1); Fig. 5) via N first drive signal output terminals (N7; Fig. 5), respectively (Fig. 5), according to a voltage of the first node (Q1 and Q2; Fig. 5).

Response to Arguments
Applicant's arguments with respect to claims 1-19 and 22 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Takasugi et al (US 2018/0337682 A1) and Han et al (US 2016/0064098 A1) have been used for new ground rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/31/2021